IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE         FILED
                             April, 1997 SESSION
                                                        June 26, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      )
                     Appellee,        )     No. 01C01-9605-CR-00219
                                      )
vs.                                   )     Sumner County
                                      )
ROBERT ALLEN VAUGHN,                  )     Honorable Jane W. Wheatcraft,
                                      )     Judge
            Appellant.                )
                                      )



FOR THE APPELLANT:                    FOR THE APPELLEE:

DAVID SIMPSON                         JOHN KNOX WALKUP
113 West Main St.                     Attorney General & Reporter
Gallatin, TN 37066
                                      JANIS L. TURNER
                                      Counsel for the State
                                      Criminal Justice Division
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      LAWRENCE RAY WHITLEY
                                      District Attorney General

                                      MICHAEL HIGGINBOTHAM
                                      113 West Main St.
                                      Gallatin, TN 37066
                                      113 West Main St.


OPINION FILED: ____________________


AFFIRMED PURSUANT TO RULE 20


CURWOOD WITT
JUDGE
                                     OPINION



              The defendant, Robert Allen Vaughn, pleaded guilty to two counts

of burglary, a Class D felony. 1 On January 2, 1996, the trial court accepted the

state’s recommendation and sentenced the defendant to concurrent eight-year

sentences as a Range III offender. The trial judge ordered the defendant to

serve his sentence in the Department of Correction. In this appeal, the

defendant challenges the trial court’s denial of probation.



              A defendant with a sentence of eight years or less is eligible for

probation. Tenn. Code Ann. § 40-35-303(a)(Supp. 1996). One who is convicted

of a Class E, D, or C felony is presumed to be a favorable candidate for

alternative sentencing options. § 40-35-102(6). The presumption may, however,

be rebutted by the facts and circumstances of the case. Tenn. Code Ann. § 40-

35-102(6) (Supp. 1996); § 40-35-103(1) (1990); State v. Hartley, 818 S.W.2d

370, 373 (Tenn. Crim. App. 1991).



              This record contains more than ample justification to deny

probation. The defendant has been convicted of at least six prior felonies for

similar crimes. In addition, his record discloses numerous convictions for

misdemeanors. During his twenty-three years of criminal activity, he has been

on probation at least twice. He admits to using illegal drugs while on bond.

These facts clearly support the trial judge’s finding that the public needs to be

protected from this defendant’s continuing criminal behavior. See Tenn. Code

Ann. §40-35-103(1)(A) (1990).



       1
             The defendant was originally indicted on five counts. Pursuant to
the plea agreement, the state dismissed the three remaining counts.

                                         2
             Therefore, based upon a thorough reading of the record, the briefs

of the parties, and the law governing the issue presented for review, the

judgment of the trial court is affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals.



                                                __________________________
                                                CURWOOD W ITT, Judge



______________________________
GARY R. WADE, Judge



______________________________
DAVID H. WELLES, Judge




                                        3